On January 31, 1927, this appellant was convicted, in the Bessemer division of the circuit court of Jefferson county, for a violation of the prohibition laws of the state. His fine was assessed at $250. Failing to pay said fine, or to confess judgment therefor, he was duly sentenced by the court to perform hard labor for the county for 90 days, and additional 83 days to pay the costs of the proceedings. He appealed to this court, and the appeal here rests upon the record only, there being no bill of exceptions. The record is regular and without error. Judgment of conviction is affirmed.
Affirmed.